PER CURIAM.*
Defendant-Appellant appeals the district court’s grant of summary judgment based on the finding that it failed to appeal an adverse decision of the General Presi*929dent’s Committee as required by the collective bargaining agreement entered into between Defendant-Appellant and Plaintiff-Appellee. Because no material issues are in dispute, and because the district court’s interpretation of this contract was not in error, we AFFIRM the district court’s summary judgment in favor of the Plaintiff-Appellee.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.